It is my pleasure, at
the outset, to congratulate you, Mr. President, on your
election and to wish you and the members of the Bureau
every success in the discharge of your duties. Your
election is a mark of the confidence and high regard in
which both you and your country are held by the
international community. Your wisdom and your
forbearance will be crucial to the successful outcome of
the current session.
I should like to express deep appreciation for the
exemplary manner in which your predecessor conducted
the work of the Assembly during his tenure last year. I
also wish to express my gratitude to the
Secretary-General, Mr. Boutros-Ghali, for his tireless
efforts to enhance the Organization’s ability to meet the
challenges of a rapidly evolving world.
It is gratifying to observe that the membership of the
United Nations now encompasses several recently
independent States. We share bonds of religious and
cultural affinity with some; we share friendships and
mutual respect with all. We hope that the principle of
universality, which has always been the cornerstone of the
United Nations, will soon encompass the remaining
15


peoples and regions, so that this Organization can truly
represent the collective conscience of mankind.
It is, I believe, fitting to extend heartfelt
congratulations to President Nelson Mandela, to
Vice-President Frederik De Klerk, and to the people of
South Africa. They have together established a new order
in their country, one founded on justice and equality. The
world rejoices at the return of South Africa to the fold of
the international community of nations. The South African
people have proved that peace is always possible, so long
as all are given the chance to participate in its building.
This is a theme that bears consideration.
As we approach a landmark in the history of the
United Nations - the fiftieth anniversary of its foundation -
it is appropriate to look forward rather than back; to take
stock of things to come rather than things past. It is
appropriate to consider the shape that our global order is
taking.
South Africa offers a new paradigm, a fresh vision for
a changing world. It shows us that a new order must have
room for everyone. We must be able to listen to all voices:
to the weak and the powerful alike. A new order must be
inclusive and must actively encourage participation at every
level: for in our ever- more interdependent world, the
future of one is the future of all. This, I believe, goes to the
very heart of global peace.
We are called upon, then, to articulate a new
approach. We must protect the rule of law, but we must go
further, and ensure that democracy, pluralism and respect
for human rights come to govern the life of nations. We
must evolve new procedures of cooperation, communication
and accommodation. We must promote social
responsibility, national commitment and international
obligation. Nations must learn to coexist with their
neighbours; but more than this, they must learn to work
willingly together as partners in the enterprise of peace.
Such a transformation is taking place in the Middle
East. My region has been synonymous with conflict and
war for decades. At last we have an historic opportunity to
resolve the Arab-Israeli conflict, and to fashion in its place
a new commonwealth of peace, hope and participation for
all.
The question of Palestine has been Jordan’s main
concern. Family ties, geographic contiguity, and shared
history and traditions ensure that this is so. Over the years,
Jordan has extended support and encouragement to our
Palestinian brethren. Our contributions and sacrifices to
the Palestinian cause from 1948 onwards have been
widely acknowledged. My country has received
successive waves of refugees and returnees, at a huge cost
to our economy, imposing an impossible burden on our
limited resources. Yet we remain committed to our
democratization process, to the protection of civil liberties
and human rights, and to the provision of decent living
conditions and services for all our citizens. Underlying
this commitment is our belief that broad-based popular
involvement in civil society is fundamental to its health.
This is why Jordan has been able to weather the ravages
of war, to survive the long years of turmoil in our region.
If Jordan has been on the front line of war, so too
has it been on the front line of peace. In those well-
known words of Security Council resolution 242 (1967),
which my country helped to draft, Jordan has always
worked steadfastly for a just, lasting and comprehensive
peace in the Middle East. We promoted the genesis of
the current process with the Madrid Conference of 1991.
When the Israeli Government of the day refused to
negotiate with the Palestine Liberation Organization
(PLO), Jordan stepped into the breach, helping the
Palestinians to assume their proper role by providing an
umbrella for their participation.
Now the PLO, the sole legitimate representative of
the Palestinian people, is negotiating directly with Israel.
They are installed in Gaza and Jericho, and conduct their
affairs as they see fit: their destiny is at last in their own
hands. Jordan welcomes these developments, and will
continue to do everything in its power to ensure the
success of Palestinian autonomy arrangements.
On the Jordanian-Israeli track, our common agenda
has paved the way for us to agree upon modalities in
areas such as water, the environment, energy, territory,
borders and regional security. These agreements resulted
in the meeting between His Majesty King Hussein and
Prime Minister Rabin of Israel, on 25 July 1994, at which
they signed the Washington Declaration. This historic
document ended the state of war between Jordan and
Israel. I myself have just held constructive talks with
President Clinton and Foreign Minister Peres, the goal of
which is to build a framework of trilateral development as
well as an economic equilibrium in the region, and to
maintain the momentum towards peace.
Jordan and Israel are engaged in substantive talks,
seeking just and mutually agreeable solutions to the
outstanding issues listed in our common agenda. Our aim
16


is to conclude a treaty of peace based on solid grounds that
can withstand the winds of change. Such a treaty, we
believe, will delineate our rights and duties under
conditions of peace. It will open the door to cooperation at
the regional level, so that the benefits of peace may be
enjoyed by our peoples. It has always been Jordan’s vision
that the Middle East, cradle of civilization and birthplace of
the three great monotheistic religions, should be a region of
cultural tolerance and mutual interdependence.
Important as our bilateral talks with Israel may be, we
are keenly aware that no two nations stand alone. Our aim
remains a comprehensive peace. Many of the issues we are
currently addressing defy the confines of bilateralism and
require regional and international participation.
One such issue concerns the spiritual significance of
the city of Jerusalem. For believers in the three great
monotheistic faiths, Jerusalem must be the ultimate symbol
of peace and its glorious manifestation. A final settlement
on the political and administrative status of the city,
however, will occur in negotiations between Palestinians
and Israelis. Any arrangement reached must serve the
needs of the millions of followers of Islam, Christianity and
Judaism.
The economic dimension of peace is likewise a
transnational concern. The economies of the Middle East
have been shattered by the conflict. They must be revived
if peace is to take root on the ground. Access to more
equitable opportunities for economic growth will be vital.
International debt relief and write-off strategies should be
planned, encompassing improved concessionary terms by
the Clubs of Paris and London.
But the States of the region must also play their part.
Restrictions on trade should be relaxed. We must develop
a non-discriminatory approach to sustainable development
and economic well-being. We hope that the Middle
East-North Africa Economic Summit at Casablanca will
build on the achievements of the Regional Economic
Development Working Group and prove a useful forum to
explore the potential partnership between Governments,
private businesses and international financial institutions -
for this partnership surely holds the key to the economic
future of the region.
International changes wrought by the end of the cold
war have affected the political situation in the Middle East
as elsewhere. The transformation of world power politics
has been accompanied by a shift in attitude, modifying the
cost benefit calculus of regional States. National strategic
objectives can no longer be sought at the cost of others in
a supposedly "zero sum game". In the context of a
regional security regime, the size, the role and the
function of the armed forces in individual States of the
region are likely to undergo radical changes. These will
favour peace-keeping functions, allowing scarce resources
to be released for development needs.
ln this context, Jordan fully supports the five
dimensions of world peace and security outlined by the
Secretary-General. I would like to add that Jordan
supports the ongoing effort to streamline the United
Nations, and fully endorses the attempt to increase the
number of permanent members on the Security Council.
We also support the American proposal that
peace-keeping operations be strengthened by additional
personnel, more effective field capabilities, greater
cooperation between the United Nations and participating
countries and a more united approach to training.
Here again, Jordan is at the forefront of change.
Our armed forces as peace-keepers under the United
Nations command as far afield as Georgia, Angola and
the former Yugoslavia value the opportunity to take part
in these missions, for in a very real sense, they allow us
to participate in the unfolding world order. Jordan is
proud to be involved in shaping global security
arrangements.
As the peace process develops, it will be necessary
to promote a common regional identity and a shared
regional vision. All the Middle East must contribute to
the articulation of this vision. The key, again, is
participation. If the countries and peoples of the region
have a say in shaping its future, they will have a stake in
its success. And success will accordingly be all the more
likely; for the diversity of our region is a positive asset
that we must learn to use creatively. We will inevitably
differ on certain issues, just as we will agree on others.
But we must be able to discuss our views in the
knowledge that they will be heard, for honest
communication is the basis of genuine involvement in any
joint enterprise.
In this spirit, Jordan feels honour-bound to register
its concern over threats to the process of global
reconciliation. Inertia must not be allowed to dominate
the conduct of world affairs. Deep-seated conflicts will
not disappear by themselves. We urge the international
community of States to take swift action to facilitate their
resolution.
17


One glaring example is the ongoing situation in Bosnia
Herzegovina. The appalling practices of "ethnic cleansing"
and genocide continue even as we speak. My country
abhors these atrocities. Jordan supports all the international
community’s efforts to end this tragic and wasteful conflict,
and we have taken positive steps to alleviate the hardship
it has caused. Jordan has joined the Non-Aligned
Movement’s task force on Bosnia. Our soldiers, who form
the second largest contingent of the United Nations
peace-keeping effort in the Balkans, are engaged in both
humanitarian relief and peace-keeping duties. Jordan has
supported the Vienna and Washington Agreements to
establish a federation between the Muslims and Croats of
Bosnia, and has welcomed the peace plan advanced by the
Contact Group, supported by the G-7 summit in Naples.
The Serbian challenge to the plan, in the face of Muslim
and Croat acceptance, is cause for deep disappointment.
I turn now to the situation in the Gulf. The
importance of stability and security cannot be overstated.
International norms must be observed; the territorial
integrity of all States must be preserved. Their sovereignty
and political independence must be upheld on the basis of
non-interference in their internal affairs. My country also
wishes to reiterate its serious concern for the plight of the
people of Iraq, where living conditions are deteriorating
rapidly. We intend to do our utmost to alleviate the
suffering of the Iraqi people, so far as is consistent with the
provisions of United Nations resolutions.
The distorted image of Islam remains a cause for
grave concern. The attention of this body should be turned
to the spreading of Islamophobia, or hate for Muslims.
This phenomenon occurs in all manner of ways, from the
purely verbal to the bluntly physical. Its proponents deal
in inflammatory rhetoric. They preach the inevitability of
cultural apocalypse, tarring all Muslims with the brush of
fanatical extremism. They ignore the fact that Islam is a
broad and adaptable concept and institution. One billion
Muslims now live on this earth. Thus, Islam encompasses
all shades of political opinion, different patterns of
theological thought, and countless varieties of human
experience.
Jordan urges Member States to join forces in bringing
about a better understanding of Islam as a religion, a
culture and a civilization. The expression of anti-Muslim
sentiment, and other manifestations of Islamophobia, should
be monitored and combated by educational campaigns,
cultural exchanges and similar endeavours. We have
always advocated an interfaith dialogue as the surest way
to combat bigotry and stereotyping.
More than a decade ago now, I stood before this
Assembly and called, on behalf of my country, for a new
international humanitarian order. That led to the
establishment of the Independent Commission on
International Humanitarian Issues. The Commission was
charged with investigating a wide range of pressing
humanitarian issues. It performed its duties well,
producing a series of reports that made clear the scale of
the impending global humanitarian disaster.
It would be comforting to stand before this
Assembly today and tell it that its work has made a
significant difference. It would be comforting, but it
would not be true. A new international humanitarian
order has not come into being. The powerless remain
powerless. The dispossessed have not recovered their
birthrights. There are more refugees, more street
children, more innocent victims of conflict than ever
before. What is worse, these issues are still addressed in
a piecemeal fashion. It is often said that one should not
try to treat a mass of symptoms, but to seek out root
causes. Remarkably, it sometimes seems that far from
seeking causes we are doing our best to ignore the
symptoms.
Today, I have tried to address causes. I have spoken
of the fundamental need for participation at all levels. I
have put before the Assembly a vision of a global order
characterized by partnership and communication, tolerance
and trust. In some places this vision is on the road to
realization; in others, it has seldom been more remote.
The alternatives are very clear, and the choice is ours.
I pledge my country’s full support to this
Organization, for as we move towards the twenty-first
century, and as the Organization moves towards its
fiftieth anniversary, the ideal that inspired the Charter of
the United Nations has never been more important.
